Citation Nr: 1803725	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  08-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) for service-connected lumbar strain with degenerative arthritis of the lumbar spine, in excess of 10 percent for the period from December 13, 2010 to November 19, 2015, and in excess of 20 percent for the period from November 19, 2015.

2.  Entitlement to a separate (compensable) rating for a neurological disorder, to include lumbar radiculopathy. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to March 1975, and from March 1978 to April 1985.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the RO in St. Petersburg, Florida, which granted service connection for a lumbar strain disability, with a 0 percent disability rating, effective April 25, 2007, the date of the claim for service connection for a low back disability.  During the course of this appeal, the RO granted service connection for arthritis of the lumbar spine in a December 2010 rating decision, and assigned a 10 percent initial disability rating, effective December 13, 2010.  The RO expressly combined the disability rating of arthritis of the lumbar spine with the existing service-connected lumbar strain disability, noting VA's "anti-pyramiding" provisions, which preclude compensating a veteran for the same symptoms as those that are part and parcel of an already service-connected disability.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 (2017).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (which rates all service-connected back disabilities together). 

During the May 2010 travel Board hearing and the December 2010 VA examination, the Veteran stated that he was unemployed due to the service-connected knee and low back disabilities.  Such statements raised an informal claim for TDIU that attached to the low back rating issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009) (holding that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal).

The issues of entitlement to a higher initial rating for service-connected lumbar strain with degenerative arthritis of the lumbar spine (hereinafter low back disability) and entitlement to TDIU were previously before the Board in June 2014.  In the June 2014 decision, the Board granted a higher initial rating of 10 percent for the low back disability for the initial rating period from April 25, 2007 to December 13, 2010.  The June 2014 Board decision regarding the issue of a higher initial disability rating for the low back disability for the initial rating period from April 25, 2007 to December 13, 2010 became final, so is not part of the current back rating issue remaining on appeal.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  The Board bifurcated the remaining aspect of this initial rating issue, remanding the remaining aspect of rating in excess of 10 percent for the initial rating period from December 13, 2010, to associate outstanding VA treatment records with the claims file.  

TDIU was remanded to issue notice of an inferred claim for TDIU, including provision of the TDIU claim form (VA Form 21-8940).  In the event that the service-connected disabilities failed to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a) (2017), the Board directed the RO or AMC to refer the TDIU issue to the VA Director of Compensation and Pension Service for consideration of the assignment of TDIU under 38 C.F.R. § 4.16(b) (2017).  

The TDIU issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  As a result of the requested development, outstanding VA treatment records have been associated with the claims file.  As such, there has been substantial compliance with the June 2014 Board Remand to now rate the low back disability for the initial rating period from December 13, 2010, forward.  A discussion of the RO's compliance with the June 2014 Board decision as it relates to the inferred claim for TDIU will be discussed in the remand portion of this decision.  

In November 2015, the Veteran submitted what purported to be, but was not, a claim for an increased rating of the service-connected low back disability.  As the issue of a higher disability rating for the low back disability for the initial rating period from December 13, 2010, forward, remained on appeal at the time the purported increase rating claim was submitted, the November 2015 statement is not an increase rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) (holding appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating).  

In a February 2016 rating decision, the RO granted a 20 percent initial disability rating for the low back disability for the period from November 19, 2015.  As the RO did not assign the maximum disability rating possible, the appeal for a higher initial rating for low back disability remains before the Board.  See A.B. v. Brown, 
6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefits does not abrogate the pending appeal).

When rating disabilities of the spine, the General Rating Formula for Diseases and Injuries of the Spine requires a separate rating for any associated objective neurologic abnormalities under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  Recent VA treatment records reflect reports of low back pain that radiates to the lower extremities, as well as diagnoses of lumbar radicular pain and lumbar spondylosis with radiculopathy.  If entitlement to a separate rating for lumbar radiculopathy is established, the neurological disability will be rated separately from the service-connected low back disability using the schedular rating criteria for rating nerves, and will not involve rating the same limitation of motion of the spine, muscle spasm, guarding, or localized tenderness of the spine that the low back disability is rated on.  See 38 C.F.R. § 4.14.  As these issues are not intertwined, even if adjudicated to have a common etiology, the Board is remanding the issue of entitlement to a separate rating for a neurological disorder, to include lumbar radiculopathy.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of entitlement to a separate rating for a neurological disorder (to include lumbar radiculopathy) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from December 13, 2010, forward, the low back disability (strain and arthritis) did not manifest incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during any twelve month period.

2.  For the initial rating period from December 13, 2010 to November 19, 2015, the low back disability has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait; or, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  For the initial rating period from November 19, 2015, the low back disability manifested symptoms including pain, stiffness, and functional impairment characterized by guarding severe enough to result in abnormal gait, and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, including due to pain during flare-ups; it did not manifest forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  From December 13, 2010 to November 19, 2015, the criteria for an initial disability rating in excess of 10 percent for lumbar strain with degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  From November 19, 2015, forward, the criteria for an initial disability rating in excess of 20 percent for lumbar strain with degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the appeal for a higher initial rating for the service-connected low back disability arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to rating the low back disability.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private treatment records, VA treatment records, relevant VA examination reports, the May 2010 Board hearing transcript, and the Veteran's lay statements.

VA provided back examinations in December 2010, January 2015, February 2016, and January 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered together, the VA examination reports reflect that the VA examiners performed physical examination and diagnostic testing, interviewed the Veteran about past and present symptomatology and functional impairment of the low back disability, and reported on the relevant rating criteria.  

38 C.F.R. § 4.59 reflects that when there is painful motion, the joints involved should be tested for pain on both active and passive motion, and in weight bearing and non-weight bearing.  38 CFR § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  It is unclear whether range of motion measurements recorded during the December 2010, January 2015, and February 2016 were performed in active or passive motion; however, the recent January 2017 VA examination report, which reflects that the Veteran reported the low back disability had gotten worse, notes that range of motion measurements were the same in active and passive motion.  As the January 2017 VA examination, during which the Veteran reported the back disability was worse, is Correia compliant and reflects that range of motion measurements were the same in active and passive motion, it is likely that range of motion measurements recorded during the December 2010, January 2015, and February 2016 VA examinations were likewise the same in active and passive motion pursuant to Correia.  The January 2017 examination, during which the Veteran report his back condition was worse, reflected no additional functional loss of motion between active and passive motion.  Regardless of painful motion noted on active and/or passive motion, Mitchell v. Shinseki, 25 Vet. App. 32 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995), and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  See Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).  For these reasons, the Board finds that the December 2010, January 2015, February 2016, and January 2017 VA examinations include all relevant findings and medical assessments needed to evaluate the appeals and are, therefore, adequate. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal of a higher initial rating for the low back disability, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  In initial rating claims, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson, 12 Vet. App. at 125-26.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban, 6 Vet. App. at 261-62.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, 8 Vet. App. 202.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell, 25 Vet. App. 32.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Spine Ratings Legal Authority

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Rating Formula also, in pertinent part, provides the following Notes:

Note 1:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note 2: (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note 5:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.


DC 5243 provides the following Notes: 

Note (1):  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id.

Initial Rating for Low Back Disability

The low back disability has been rated 10 percent for the initial rating period from December 13, 2010 to November 19, 2015, and 20 percent for the initial rating period from November 19, 2015 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  See December 2011, July 2014, and February 2016 rating decisions.  The Veteran asserts that a higher rating is warranted for the low back disability, as the back disability has worsened in severity over the years, causing increased pain and stiffness.  See November 2015 claim, January 2015 and February 2016 VA examination reports.  

Rating Based on IVDS Rating Formula 

As noted above, under the rating schedule, the low back disability is to be rated under either the IVDS Rating Formula or the General Rating Formula, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

For the entire initial rating period from December 13, 2010, forward, the evidence does not reflect a diagnosis of IVDS.  Moreover, the record reflects no evidence of incapacitating episodes as a result of the low back disability.  See, e.g., December 2010, January 2015, February 2016, and January 2017 VA examination reports (noting that the Veteran did not have IVDS and had no incapacitating episodes requiring bed rest as a result of IVDS).  Because the weight of the evidence of record shows that the low back disability did not result in incapacitating episodes having a total duration of two weeks but less than four weeks during any 12-month period for the initial rating period from December 13, 2010, forward, a disability rating in excess of 10 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, IVDS Rating Formula.

Rating Based on General Rating Formula from December 13, 2010 
to November 19, 2015

The Veteran is in receipt of a 10 percent rating for the initial rating period from December 13, 2010 to November 19, 2015 under the General Rating Formula.  During the initial rating period from December 13, 2010 to November 19, 2015, the Veteran has generally contended the low back disability has resulted in pain, stiffness, and limitation of motion of the spine, including increased pain and stiffness associated with increased walking, lifting, or bending.  See December 2010 and January 2015 VA examinations. 

After a review of all the lay and medical evidence of record, the Board finds that, for the initial rating period from December 13, 2010 to November 19, 2015, the weight of the evidence is against finding that the low back disability met or more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait; or, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a higher disability rating of 20 percent.  

During the December 2010 VA examination, the Veteran reported symptoms of decreased motion, stiffness and spasms, and weekly flare-ups precipitated by increased walking, bending, or lifting.  The VA examiner noted pain with motion and tenderness, but also noted that the Veteran retained normal gait.  The VA examiner did not assess evidence of spasms, atrophy, guarding, or weakness.  There was no evidence of kyphosis, lumbar lordosis, scoliosis, or ankylosis.  Combined range of motion of the thoracolumbar spine was 220 degrees, consisting of 90 degrees of forward flexion, 20 degrees of extension, 30 degrees of left lateral flexion, 30 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation, with pain noted at the end of motion in all planes.  There was no additional limitation after three repetitions of range of motion.  A June 2010 magnetic resonance imaging (MRI) of the lumbar spine showed no evidence of disc herniation or significant spinal stenosis.  The VA examiner assessed that the low back disability would cause problems in lifting and carrying due to pain, as well as mild limitation in sports, chores, and exercise. 

VA treatment records from 2011through 2012 reflect that the Veteran participated in an inpatient chronic pain rehabilitation program, which included physical therapy and pain management with pain medications and a TENS unit.  Although the Veteran progressed slowly in the program, the Veteran was able to tolerate an increase in activity without difficulty.  VA treatment records reflect sporadic reports of chronic pain, including lower back pain between 2013 and 2014 with continued pain management with medications.  Additionally, a May 2014 VA treatment report reflects that the Veteran was able to ambulate and move without difficulty and had the ability to rise from a chair quickly and easily. 

During the January 2015 VA examination, the Veteran reported that his back disability had worsened, with increased pain and stiffness, especially in cold weather.  The Veteran continued to report that pain worsened with bending and lifting and denied complete relief in symptoms with pain medications; however, the Veteran did not report any flare-ups at the time.  Combined range of motion of the thoracolumbar spine remained 220 degrees, which consisted of forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  All range of motion testing caused pain at the end of motion, which contributed to functional loss; however, there was no evidence of pain with weight bearing, and no additional functional loss of range of motion after three repetitions.  Additionally, there was no evidence of guarding, muscle spasm, localized tenderness or ankylosis of the thoracolumbar spine on examination.  The VA examiner noted regular use of a cane for pain; however, the VA examiner assessed that the low back disability had no impact on the ability to work.  

While a July 2015 VA treatment report reflects that the Veteran continued to report chronic pain, pain was reported to be primarily in the hands, hips, and knees.  Further, VA treatment records through 2015 do not reflect recurrent treatment for low back pain, or an increase in symptoms or clinical deficits related to the low back disability.  

In sum, the evidence demonstrates that, for the entire initial rating period from December 13, 2010 to November 19, 2015, the service-connected low back disability symptoms have included pain, stiffness and functional impairment characterized by a combined range of motion of the thoracolumbar spine of 220 degrees, which is greater than 120 degrees but not greater than 235 degrees, with painful motion starting at 80 degrees of forward flexion.  The low back disability did not manifest symptoms or impairment including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait; or, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a 20 percent rating.  Because the preponderance of the evidence is against finding that the evidence met or more nearly approximates the criteria for a higher 20 percent disability rating for the initial rating period from December 13, 2010 to November 19, 2015, the benefit of the doubt doctrine is not for application.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for the period 
from November 19, 2015

After a review of the lay and medical evidence the Board finds that, for the initial rating period from November 19, 2015, the low back disability has manifested symptoms and impairment including, pain, stiffness, and functional impairment characterized by guarding severe enough to result in abnormal gait; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and a combined range of motion of the thoracolumbar spine not greater than 120 degrees, to include functional loss during flare-ups; and abnormal spinal contour such as scoliosis.

In November 2015, the Veteran reported that the low back disability had increased in severity.  See November 2015 Claim.  During the February 2016 VA examination, the Veteran reported that the low back disability was worse, again noting increased pain and stiffness.  The Veteran reported flare-ups described as increased pain related to the level of use and functional loss due to pain with bending and lifting.  Combined range of motion of the thoracolumbar spine was 215 degrees, which consisted of forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  The VA examiner assessed functional loss due to pain and pain with weight bearing; however, the Veteran was able to perform repetitive use testing (3 repetitions) with no additional loss of function or motion.  The VA examiner assessed guarding that resulted in antalgic gait, as well as disturbance of locomotion, and interference with sitting and standing that contributed to interference with lifting; however, straight leg raise testing was negative bilaterally, the Veteran did not use an assistive device, and there was no evidence of ankylosis.  The VA examiner noted that the Veteran should avoid jobs that require lifting, carrying or heavy labor. 

VA examined the back again in January 2017.  The Veteran reported that back pain symptoms began in 2010 and his condition had gotten worse.  The Veteran reported flare-ups described as pain and swelling in the back and functional impairment that included difficulty lifting objects, and difficulty walking, standing, running, and sitting for long periods of time.  The VA examiner noted that initial range of motion consisted of forward flexion to 75 degrees and a combined range of motion of the thoracolumbar spine of 200 degrees, with functional loss in motion due to pain.  Although the examiner did not examine the Veteran during a flare-up, the VA examiner assessed the VA examination to be medically consistent with the Veteran's statement describing functional loss during flare-ups.  As such, the examiner estimated a combined range of motion of the thoracolumbar spine of 110 degrees, which consisted of forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees during flare-ups, with functional loss due to pain and lack of endurance.  The VA examiner did not assess evidence of localized tenderness, guarding, spasm, or ankylosis of the thoracolumbar spine.  The VA examiner did note use of a cane, brace, and walker to help move around and pain and tenderness of the joint with grimacing on non-weight bearing during range of motion testing, including during passive range of motion.  As such, the VA examiner assessed that the low back disability would cause pain with bending over to pick up objects off the floor.   

VA treatment records from 2016 to 2017 reflect treatment of lower back pain with injections, pain medications, aquatic and physical therapy, and chiropractic adjustments.  A May 2017 MRI of the lumbar spine showed a slight progression of trace L4 on L5 anterolisthesis with persistent mild scoliosis, and increased severe spinal canal stenosis and mild to moderate asymmetric foraminal stenosis at L4-L5.  During this time, the Veteran was noted to exhibit mild tenderness to palpation of the lumbar paraspinals and limited range of motion; however, straight leg raise testing remained negative.  Additionally, the Veteran reported increased pain with standing and walking and, therefore, was provided a walker to assist with ambulation.  See December 2016, April 2017, and August 2017 VA treatment records. 

After a review of the lay and medical evidence the Board finds that, for the initial rating period from November 19, 2015, the low back disability has manifested symptoms including pain, stiffness, and functional impairment characterized by guarding severe enough to result in abnormal gait; forward flexion of the thoracolumbar spine of 60 degrees, including during flare-ups, which is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of 110 degrees, including during flare-ups, which is not greater than 120 degrees; and abnormal spinal contour such as scoliosis.  The low back disability did not manifest symptoms or impairment including forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  For these reasons, the Board finds that the criteria for an initial disability rating of 20 percent, but no higher, for the service-connected low back disability have been met for the period from November 19, 2015.  The preponderance of the evidence is against finding an initial rating in excess of 20 percent for the initial rating period from November 19, 2015.  See 38 U.S.C § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating for any period on appeal.  See 38 C.F.R. §§ 4.71a, General Rating Formula, Note 1.  After review of the of all the evidence, the Board has determined that further development is required to evaluate neurological impairment associated with the low back disability.  As such, consideration of neurologic abnormalities associated with the low back disability will be discussed further under the REMAND section below.  

Extraschedular Referral Consideration

The Board had also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the low back disability is specifically contemplated by the schedular rating criteria, so no referral for extraschedular consideration is required.  Diagnostic Code 5237 provides alternative rating criteria which, in sum, consider factors including incapacitating episodes based on pain, ankylosis, limitation of motion, muscle spasm, guarding, tenderness, abnormal gait, and abnormal spinal contour. 

The noted mild impairment in ability to perform chores, exercise, and participate in sports has been considered as some evidence that reflects on limitations of motion or function that are part of the schedular criteria, that is, to the extent these findings reflect on occupational impairment.  Impairments pertaining to exercise, recreation, and participation in sports are not in and of themselves "occupational" impairments for which an extraschedular rating can be assigned or even considered. 

Diagnostic Code 5237 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, painful motion, weakness, interference with sitting, standing, and weight bearing causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the low back disability has manifested symptoms and impairment including pain, stiffness, and functional impairment characterized by combined range of motion of the thoracolumbar spine that ranged from 220 to 110 degrees with painful motion (including during flare-ups), guarding causing abnormal gait, and abnormal spinal contour such as scoliosis.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the service-connected low back disability, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16, although having some similar criteria such as questions of the degree of interference or occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability is inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As the schedular rating criteria are adequate to compensate for the average impairment of 

earning capacity due to the low back disability in this case, the Board finds that any remaining questions regarding TDIU, namely, the question of total occupational impairment based on all the service-connected disabilities, shall be resolved with additional development pursuant to 38 C.F.R. § 4.16.


ORDER

An initial disability rating for the low back disability, in excess of 10 percent for the initial rating period from December 13, 2010 to November 19, 2015, and in excess of 20 percent for the initial rating period from November 19, 2015, is denied. 


REMAND

Whether a Separate Rating for Lumbar Radiculopathy is Warranted 

A remand is required in this case to ensure that there is a complete record upon which to decide the question of whether a separate disability rating for a neurological disorder, to include lumbar radiculopathy, associated with the low back disability, is warranted.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

As mentioned above, Note 1 of the General Rating Formula requires a rating of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2017).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2017). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In the Duties to Notify and Assist discussion above, the Board found the December 2010, January 2015, February 2016, and January 2017 VA examinations to be adequate only as they pertain to the appeal for a higher initial rating of the back disability as manifested orthopedically.  However, as explained below, a remand is necessary to determine whether a separate rating for lumbar radiculopathy is warranted and, if so, to ascertain the severity of that deficiency.

The Veteran did not report any problems with radicular pain associated with the low back disability and no evidence of radiculopathy was noted during the December 2010, January 2015, February 2016, and January 2017 VA examinations.  Additionally, the record reflects that the Veteran has retained 5/5 strength (normal strength) and grossly intact sensation in the lower extremities.  See, e.g., December 2010, February 2016 and January 2017 VA examination reports; January 2011, February 2014, and August 2017 VA treatment records.  However, a December 2016 VA treatment record reflects that the Veteran reported chronic low back pain that radiated down to the legs, although bowel or bladder problems were denied.  VA treatment notes from March and April 2017 reflect the Veteran's lay statement of continued lower back pain with radicular symptoms into the buttocks and down the lower extremities, causing numbness and weakness in the legs.  The record also reflects diagnosis of lumbar radicular pain and lumbar spondylosis with radiculopathy, as well as clinical evidence that standing erect evoked radicular lower back pain that improved with forward bending.  See March and April 2017 VA treatment records.  

Based on the evidence of record, the extent and severity of the lumbar radiculopathy condition remains unclear.  As the Veteran has been diagnosed with lumbar radicular pain and lumbar spondylosis with radiculopathy, which was not addressed in the previous VA examination reports, the Board finds that an additional VA examination would assist in identifying all chronic and neurologic manifestations of the service-connected low back disability and to help determine the current severity of those aspects of disability.


TDIU

In the June 2014 Board decision, the Board directed the RO to send the Veteran notice of an inferred TDIU claim, to include provision of the TDIU claim form (VA 21-8940).  The RO was further directed to refer the TDIU claim to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) in the event that the combined rating percentage criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) was not met.  As will be discussed further below, there is no single service-connected disability rated 60 percent or higher and the combined rating percentage for the service-connected disabilities is not 70 percent or higher; therefore, the issue of entitlement to a TDIU is remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

During the pendency of the appeal for a higher initial rating for the low back disability, the Veteran contended that he is unemployable due to service-connected disabilities.  See May 2010 Board Hearing Transcript, at 7, 20; December 2010 VA examination report (reporting that the pain and the functional impairment arising from the service-connected back and knee disabilities prevented him from securing or maintaining substantially gainful employment).  

For the TDIU rating period from April, 25, 2007 (from the back initial rating), forward, the service-connected disabilities are the low back disability, rated 10 percent from April 25, 2007 to November 19, 2015, and rated 20 percent from November 19, 2015; right knee disability, rated 30 percent from May 1, 2010; left knee disability, rated 10 percent from January 26, 2006; tinnitus rated 10 percent from September 20, 2010; and bilateral hearing loss, rated 0 percent from September 20, 2010.  See March 2006, February 2010, May 2010, July 2014, and February 2016 rating decisions.  For the above purpose of one 60 percent disability or one 40 percent disability in combination, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor; 2) disabilities resulting from a common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, etc.; 4) multiple injuries incurred in action; or 
5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The low back disability, rated 20 percent, and the knee disabilities, rated 40 percent combined, are disabilities of the orthopedic system that can be considered one disability for the purpose of establishing a single disability rated 60 percent or greater for TDIU consideration.  The combined rating of the low back and knee disabilities is 50 percent, which is not 60 percent or higher; therefore, there is no single disability rated 60 percent or higher.  The staged disability ratings for the service-connected disabilities do not meet the combined rating percentage criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  From January 26, 2006, forward, the combined rating of all service-connected disabilities is 60 percent, which includes application of the bilateral factor for the right and left knee disabilities under 38 C.F.R. § 4.26.  While the service-connected bilateral knee disabilities rated are rated 40 percent, the combined rating percentage for all the service-connected disabilities is not 70 percent or higher.  The threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the TDIU rating period on appeal.

There is evidence of record suggesting that the service-connected disabilities may have rendered the Veteran unemployable.  At the May 2010 Board hearing, the Veteran testified that he is unable to work due to difficulty bending down and pain in the knees associated with the low back and knee disabilities.  At the December 2010 VA examination, the Veteran reported that he had not been employed for the past five to ten years due to the service-connected knee disabilities.  

With regard to functional impairment caused by the service-connected disabilities, during the TDIU rating period, the service-connected low back disability was manifested by pain and stiffness treated with prescribed pain medications, physical therapy, and injections; guarding severe enough to cause abnormal gait; use of an assistive device for ambulation; and decreased range of motion with forward flexion limited to 60 degrees and a combined range of motion of 110 degrees during flare ups.  The service-connected knee disabilities were manifested by pain, stiffness, and swelling treated with pain medications; physical therapy; surgical intervention; use of a brace, cane and walker for ambulation; extension and flexion to 80 degrees, respectively, during flare ups; and no joint instability or ankylosis.  The service connected bilateral hearing loss and tinnitus were manifested by average pure tone threshold of 38 decibels in the right ear; an average pure tone threshold of 36 decibels in the left ear; a speech discrimination score of 92 percent in the right and left ears; and constant tinnitus.  

There is some evidence that suggests the Veteran has past work experience as a roofer and a commercial driver.  See December 2010 VA examination, Board hearing transcript at 7 and 20.  Because the Veteran's past work experience likely involved prolonged periods of standing, bending, lifting, and sitting and required some physical exertion involving the joints and/or muscles affected by the low back and the bilateral knee disabilities, the question is raised as to whether symptoms and functional impairment caused by service-connected disabilities rendered the Veteran unable to secure or maintain substantially gainful employment during the TDIU rating period.  

Because the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met at any time during the TDIU rating period on appeal from April 25, 2007, the issue of entitlement to a TDIU should be remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirement of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for consideration). 

In addition to referral to the VA Director of the Compensation Service, further development may be necessary to decide the TDIU issue.  As noted above, there is some indication of past work as a roofer and a commercial driver; however, no additional details have been provided regarding the Veteran's employment history, educational and vocational training, or how the service-connected disabilities are alleged to affect the ability to secure and a follow substantially gainful employment.  38 C.F.R. § 4.16(b).  

In the July 2014 TDIU notice letter, the RO requested that the Veteran complete and return an enclosed TDIU claim form (VA Form 21-8940).  To date, the Veteran has not returned the completed TDIU claim form.  See August 2014 Supplemental Statement of the Case.  Where evidence is requested in connection with a claim for increase, and such evidence is not furnished within one year after the date of the request, the claim will be considered abandoned, and no action will be taken after the expiration of one year unless a new claim is received.  38 C.F.R. § 3.158(a) (2017).  

As the Board will refer the issue of TDIU to the VA Director of the Compensation Service, the Veteran will be afforded another opportunity to submit the requested TDIU claim form and all the specific information requested therein.  In the event that the TDIU claim form is not fully completed and returned, the question of abandonment of the TDIU issue will be adjudicated.  See 38 C.F.R. § 3.158.  

Accordingly, the issues of entitlement to a separate rating for a neurological disorder and entitlement to TDIU are REMANDED for the following action:

1.  Schedule an appropriate examination to help determine the presence and etiology of any neurological impairment associated with the low back disability, to include lumbar radicular pain and lumbar spondylosis with radiculopathy.   

The examiner should describe and diagnose any additional neurological manifestation of the service-connected low back disability (if any).  

If a neurological disability associated with the service-connected back disability is found, the extent and severity of any diagnosed neurologic deficiencies should be indicated.   

2.  Refer the case to the VA Director of the Compensation Service for adjudication of a TDIU under 38 C.F.R. § 4.16(b).

3.  The AOJ should provide the Veteran the appropriate TDIU claim form (VA Form 21-8940).  Enclosed with the TDIU claim form, the AOJ should issue notice of the requirement to establish a TDIU.  The Veteran is notified that failure to complete and return the requested TDIU claim form will result in abandonment of the claim per 38 C.F.R. § 3.158.

4.  Thereafter, readjudicate the issues of entitlement to a separate disability rating for a neurological disorder and entitlement to a TDIU.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


